Mr. President, New Zealand congratulates 
you on your election to lead the Assembly and offers you its support in your 
task. 
One year ago I stood on this rostrum and spoke about the Gulf crisis and 
the way in which the United Nations, with strong leadership from the Security 
Council, had shown a firmness of judgement and a commitment to the ideals of 
the founders of the United Nations that reinforced the status and authority of 
the Organization. 
I spoke of my own country. New Zealand, a small nation in the south-west 
Pacific, which supported the United Nations, in keeping with our tradition of 
opposing tyranny and supporting freedom. 
This year I have returned to this Organization even more confident of the 
vital role of the United Nations in today's world, of the important 
contribution each nation, be it large or small, can make to the achievement of 
its ideals. Most important, however, I want to affirm the commitment of New 
Zealand, a founder member of the United Nations, to ensuring that this 
Organization adapts to meet the challenge of a world that has changed, is 
changing and will continue to change in the years ahead. To do that, the 
 
United Nations requires a vibrant, active General Assembly and a Security 
Council that truly reflects the different regions and the different peoples of 
the world. 
The Secretary-General, Mr. Boutros-Ghali,, has made his views clear in 
putting before this Assembly his report, "An Agenda for Peace". His message 
is summed up in paragraphs 75 and 76, where he says: 
"With the cold war ended we have drawn back from the brink of a 
confrontation that threatened the world and, too often, paralysed our 
Organization. 
"Even as we celebrate our restored possibilities, there is a need to 
ensure that the lessons of the past ... are learned and that the 
errors ... are not repeated. For there may not be a third opportunity 
for our planet ... ." (A/47/277, paras. 75-76) 
New Zealand endorses that conclusion. 
We can also take hope from the fact that at last both the Security 
Council and the Assembly have the chance to work as they were originally 
intended, free from crippling ideological competition. Through the Security 
Council, and with the support of all the Members of the United Nations, we 
have seen decisive action to implement collective security measures on a scale 
never before possible. 
There is much still to be done, but no longer need the people of the 
world despair about impotence and inaction on the part of the United Nations. 
In Cambodia, in Somalia, in the Balkans, in the Middle East, the United 
Nations has moved to assist in the vital battle for human survival where 
before there was only the prospect of continued death and destruction. 
 
In our view, the Agenda for Peace will succeed only if we support an 
agenda for action. This is no time for complacency. The heavy cloud of the 
cold war has lifted. But over the years that cloud concealed many smaller 
conflicts and tensions regional, national and ethnic. Freed from being 
bottled up by the cold war, a growing and frightening tendency is exposed to 
settle ancient differences by the use of force. 
The Agenda for Peace also reminds us that there are other critical issues 
which threaten not only the security of Member States but also the future of 
the planet itself. 
Poverty, disease, malnutrition, crippling levels of debt and negligible 
economic growth are scourges in themselves. They can unleash despair and 
anger that will destabilize political and social institutions. 
Environmental degradation does not threaten only our immediate 
surroundings and livelihoods; problems such as the depletion of the ozone 
layer, the spread of toxic chemicals, climate change and the overfishing of 
the seas put at risk the well-being of whole communities, and even the very 
survival of certain small island countries. 
Weapons of mass destruction continue to proliferate. We must take a 
stand against those who are blind to the lessons of the past and remain 
determined to acquire or expand their stocks of nuclear or other weapons of 
mass destruction. 
The Secretary-General reminds us, too, that 
"social peace is as important as strategic or political peace". 
 
It is clear that a root cause of insecurity and conflict at the international 
level is the existence of social structures, policies and systems within 
States which marginalize minorities or other groups. Such tension will be 
resolved only when the social needs of the underprivileged are addressed. The 
proposed United Nations social Summit could have a catalytic role to play in 
this area. I suggest that it is only through tolerance and through talking to 
one another that we can all encourage and achieve full respect for human 
rights and implement the international standards as they were intended. 
 
The other very important issues raised by the Secretary-General must be 
considered thoroughly. This session of the Assembly provides the first 
opportunity to debate them and I wish to outline New Zealand's views. 
First, let me refer to peace and security. New Zealand stands very 
firmly behind the United Nations as an instrument for collective action when 
security is threatened. The situations which the world wants the United 
Nations to respond to today are not the same as those of the cold-war era. 
New Zealand supports concepts such as preventive diplomacy, peace-keeping and 
peace-building. As a world body we know that consensus is important but 
collectively we must be bold, we must be innovative. 
New Zealand believes it is vital that the United Nations respond to 
situations which threaten the peace or cry out for global action, wherever in 
the world they may occur. We cannot, we must not, allow parts of the world to 
be marginalized or thought less important than others. The tragedy in Somalia 
is different from, but of equal horror to, that in what was Yugoslavia. 
Secondly, I want to endorse strongly the conclusion that there is an 
inextricable link between security and economic development. This is not a 
new or radical idea. Every political leader knows from domestic experience 
that a nation feels more secure when its economy is performing strongly. 
People in every country have rapidly growing expectations, but with the global 
economy very sluggish leaders are finding it difficult to satisfy these 
ambitions. 
Further, we need major sustainable growth in the global economy if the 
development concerns identified at the Earth summit at Rio are to be achieved. 
One fact, though self-evident, must be repeated: sustainable and 
equitable economic growth and development will be possible only if there is an 
open and fair international trading system. 

As a world community we need the courage to pull down the artificial 
barriers to economic growth. The solution is in our hands. We need leaders 
to say "Yes" to fair trade and "No" to their protectionist lobbies. If we 
knock out the selfish and inward-looking tendencies to protectionism and 
subsidization, we will create a surge in global trade and real growth in the 
global economy. It will provide the opportunities we all want - so let's do 
it. 
The alternative is bleak. History shows only too clearly what can happen 
if there is a deep and prolonged global recession. Political extremists come 
to the fore and begin to manipulate desperate people. Disintegrating 
economies fall into the hands of dictators, and international peace and 
security are quickly put at risk. 
But this need not be so. It is not inevitable. A breakthrough in the 
multilateral trade negotiations, the Uruguay Round of the General Agreement on 
Tariffs and Trade (GATT), is achievable, given the right degree of political 
will. There is a risk that the political will may ebb away, that the focus 
may be lost, that excuses for delay may become more important than reasons to 
press on. Should that prove true, then the bold reform set out in the Dunkel 
text will go down as one more lost opportunity. We cannot afford that so we 
New Zealand - continue to urge the European Community and the United States to 
resolve their differences and to put the GATT talks back on track for a 
successful conclusion. For world economic growth, it is not an optional 
extra; it is essential. 
Just as economics and security are closely linked, the world seems to 
have accepted, just in time, that there is a third element to this equation. 
It is the environment. Everything we do has an impact on the environment. If 

we cripple the environment, it will affect our economies, our societies and 
our security. Moreover, these impacts will not respect national boundaries. 
Before the Earth summit, some important first steps were taken. The 
Montreal Protocol proved that the world had the political will to deal with 
the problem of ozone depletion. The General Assembly itself responded to the 
challenge of drift-net fishing and has secured a moratorium on that 
ecologically-destructive technique of fishing. 
The Earth summit, under the auspices of the United Nations, has given us 
a challenging work programme, "Agenda 21", to match the Secretary-General's 
proposals, "An Agenda for Peace". But international agendas only work if 
nations are committed to their success. 
New Zealand went to the Earth summit committed to working for consensus 
solutions to the problems of environment and development which ultimately 
threaten us all. 
New Zealand is a country endowed with a rich environmental inheritance. 
But we understand that our good fortune does not give us the moral right to 
point the finger at other countries which are struggling for their very 
survival. At the same time, our considerable experience in sustainable 
resource management - for example, in the development of new forests can be 
helpful in the search for practical solutions to problems of resource 
depletion. 
As part of New Zealand's commitment to environmental protection and to 
providing sustainable resources, we have just agreed to go ahead with the 
planting of another 200,000 hectares of forest. 
At the Earth summit, we accepted a commitment to augment our aid 
programme as soon as possible in order to assist in the prompt and effective 
 
implementation of Agenda 21. Our development assistance projects, based on 
consultation with our partner countries, particularly in the South Pacific, 
have always had a strong focus on the environment and on sustainable 
development. 
But aid alone is not enough. New Zealand, like many countries which 
depend on agricultural exports, has been severely disadvantaged by a world 
trading system which handicaps non-subsidized and efficient producers. We 
therefore strongly support the call in Agenda 21 for an open, transparent and 
non-discriminatory trading system that reveals the real environmental costs of 
unsustainable production and enables all countries to pursue truly sustainable 
development on a secure and equitable basis. 
To achieve that would be to achieve a real foundation for peace and 
progress. I am not making these observations from an ivory tower. For its 
part. New Zealand already has one of the most open economies in the world. 
Yes, there was a short-term cost in achieving that, but now we are reaping 
rewards through higher productivity and international competitiveness. 
Despite the progress made from the ending of the cold war, we have not 
yet removed the threat from weapons of mass destruction. 
New Zealand warmly welcomed the agreement reached by President Bush and 
President Yeltsin in June. The two largest nuclear arsenals are to be reduced 
by some 70 per cent. That is remarkable progress and both leaders deserve and 
have our thanks. They have made historic progress but we must keep the 
momentum up. Unless we take decisive action, the dangers from nuclear 
proliferation will increase. 

Therefore we must build on the leadership shown by two nuclear-weapon 
States in declaring moratoriums. We must advance the goal, which New Zealand 
has unwaveringly pursued, of a comprehensive test-ban treaty. We must 
strengthen the International Atomic Energy Agency's safeguards regime. And we 
must secure an indefinite extension of the Treaty on the Non-Proliferation of 
Nuclear Weapons in 1995. 

France's decision to suspend testing has been widely welcomed by New 
Zealand and Pacific island countries in the South Pacific Forum region. It 
has opened the way for significantly more positive relations between France 
and the region, which I welcome. We hope the moratorium will be maintained, 
and copied by others. 
Another milestone approaches, with the presentation to this session of 
the General Assembly of a treaty banning another class of weapons of mass 
destruction: chemical weapons. Patient and persistent efforts over 20 years 
will have their reward. New Zealand has strongly supported those efforts and 
intends to be an original signatory to the treaty. We urge other countries to 
take the same step. 
And we must not ignore the continued proliferation of conventional 
armaments. There are legitimate concerns about the levels and availability of 
highly destructive conventional weapons. The implementation of the United 
Nations Register of Conventional Arms would be a useful first step on the way 
to greater accountability in this area. 
Finally, I want to touch on the institutional issues the 
Secretary-General has raised. We strongly endorse the role that is envisaged 
for the United Nations to work with, and on occasions through, regional 
organizations that have some special contribution they can make. Already in 
South Africa we see cooperation between the United Nations and the 
Commonwealth beginning to bear positive fruit. In Somalia the Organization of 
African Unity (OAU), the League of Arab States and the Organization of the 
Islamic Conference have contributed positively to the United Nations mission. 
In the Americas the Organization of American States (OAS) has played an 
increasingly effective role. 

The United Nations role in Cambodia is of particular importance in this 
regard. The operation is unique and deserves the highest praise. But the 
countries of the region - which include New Zealand, with 100 men and women in 
the United Nations force have also played a major part in bringing about the 
conditions necessary for a successful United Nations involvement. Regional 
organizations such as the Association of South-East Asian Nations (ASEAN) have 
been indispensable in this process. 
The fact of the matter is that the United Nations cannot do everything. 
Neither do I expect it to do everything - but free from the shackles of the 
past it now has a new authority which it must exercise wisely. To maintain 
its authority we must ensure that democratic principles are applied to the 
workings of the United Nations itself. That means that the small must be 
represented in major United Nations decision-making as well as the large. 
It means that there must be fair and regular rotation among Member 
States. And it means we must evolve processes that will allow constructive 
communication between the Security Council and the wider United Nations 
membership so that broad coalitions in support of Security Council action can 
be forged while preserving room for quick and decisive actions where necessary. 
New Zealand's commitment to a strong, effective and democratic United 
Nations has never wavered. At the beginning, at the San Francisco Conference 
in 1945, New Zealand championed the broadest possible participation in 
decision-making. Over the years we have backed up our words with a real 
commitment to United Nations peace-keeping efforts. We have participated thus 
far in 15 such operations: New Zealanders have worn the blue beret in Croatia 
and Bosnia, Lebanon, Cyprus, India, Pakistan, Iraq, Iran, Namibia, Angola, 
Cambodia, the Congo and Yemen. In addition. New Zealand supplied personnel to 
assist the United Nations with mine removal in Afghanistan. 

In conclusion, I want to return to the two agendas which are before this 
Assembly and which seek to achieve a new partnership of nations. Nothing is 
more important than the Agenda for Peace and the Agenda for the Environment 
and Sustainable Development. The United Nations Secretary-General and the 
United Nations Conference on Environment and Development have both identified 
monumental challenges for the General Assembly for several years to come. 
They also highlight the reality of global interdependence. The way ahead has 
to lie in cooperation rather than confrontation, in a recognition that the 
future of each of us is tied up with the future of us all and that no agenda, 
no matter how noble its goals, will succeed unless first and foremost we are 
prepared to work for them. New Zealand is. 
